DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 & 16 in the reply filed on 5/2/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BODNER (US 2010/099127).

BODNER discloses an apparatus for holding a biological sample a sample collection medium; a medium holder for holding the sample collection medium; and a container for housing the holder, the container including a medium storage device for collecting the sample collection medium, wherein the medium storage device is operable to retain a first portion of the sample collection medium, upon removal of second portion of the sample collection medium through manipulation of the holder. 
The sampling device disclosed provides the same advantages as the sampling device of the instant application and would inherently be able to contain a solid substrate as it is designed to contain media and would require no modification to contain a solid substrate. The sampling device claimed must be able to contain a sample of a solid substrate, the sampling device of BODNER is capable of this and is used to sample biological material including tissue (a solid substrate) [0015].  BODNER is silent on the ability to be aseptically used however the sampling device can be sealed (and removed as in claim 7) to the bioreactor just like the instant apparatus and as such could inherently be used aseptically especially as the reference that the device be insulated against contamination [0015].  
The reference anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over BODNER (US 2010/099127).
BODNER discloses an apparatus for holding a biological sample a sample collection medium; a medium holder for holding the sample collection medium; and a container for housing the holder, the container including a medium storage device for collecting the sample collection medium, wherein the medium storage device is operable to retain a first portion of the sample collection medium, upon removal of second portion of the sample collection medium through manipulation of the holder. 
The sampling device disclosed provides the same advantages as the sampling device of the instant application and would inherently be able to contain a solid substrate as it is designed to contain media and would require no modification to contain a solid substrate. The sampling device claimed must be able to contain a sample of a solid substrate, the sampling device of BODNER is capable of this and is used to sample biological material including tissue (a solid substrate) [0015].  BODNER is silent on the ability to be aseptically used however the sampling device can be sealed to the bioreactor just like the instant apparatus and as such could inherently be used aseptically especially as the reference that the device be insulated against contamination [0015].  
	BODNER does not teach that the sampling device is specifically tweezers or forceps or suction however the sampling device of BODNER can have a gripping mechanism [0016] & [0019] which clearly suggest the use of gripping devices such as tweezers and forceps.  Further the reference discloses that the sampling device can be anything that can properly sample items such as tissue and that using any gripping or suctioning device as part of the device would have been obvious to one of ordinary skill in the art at the time the invention was filed.  
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  It could not be considered unobvious in view of BODNER is use any old and well known device such as tweezers, forceps, suction, etc. to collect a sample as is taught by BODNER.  It would also have been obvious to include a magnet and/or membrane to secure said sampling device and reduce contamination as suggested by BODNER [0015].
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657